Fawcett, J.,
dissenting.
I think the recovery on both causes of action is excessive.
As to the first cause of action, I do not think plaintiff was justified in attempting to forcibly remove the automobile from the defendant’s garage. Conceding all that is said in the majority opinion about the manner in which defendant obtained possession of the automobile, that would not justify plaintiff in attempting to regain posession of it by force, and thereby bringing on a disturbance of the peace and inviting the physical encounter which ensued. Defendant had obtained possession of the machine peaceably. Conceding that he had obtained that posses*570sion deceitfully,' plaintiff was not justified in attempting to forcibly retake it. If entitled to the possession of the machine, replevin, and not force, was his remedy. To justify the course he pursued is to return to the “wild and woolly” period, when the motto of “might makes right” was the accepted code. The record impresses me with the thought that plaintiff went to defendant’s place of business, seeking trouble as well as his machine. He got the former, but not the latter. The judgment of $650 for an assault, which in my judgment is not clearly proven, is grossly excessive.
As to the second cause of action, the evidence satisfies me that plaintiff at the sale of the machine under the chattel mortgage was the real purchaser, and he discharged his debt when he paid his bid. He should not be permitted to thus pay his debt and regain and keep the machine and at the same time recover a large judgment against defendant for conversion.
I think the case should either be reversed or plaintiff ordered to enter a substantial remittitur upon each cause of action.